IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION



A LOVE OF FOOD I, LLC,

              Plaintiff,

              v.                                   Civil Action No. 10-cv-02352-AW

MAOZ VEGETARIAN USA, INC.,

              Defendant



                                MEMORANDUM OPINION

       Pending before the Court is Defendant Maoz Vegetarian USA. Inc. (“Maoz”)’s Motion

for Reconsideration of the December 14, 2011 Order by United States Magistrate Judge Jillyn K.

Schulze denying Maoz’s request to compel discovery. See Doc. No. 37. Maoz has not filed a

timely Reply to Plaintiff A Love of Food I, LLC (“LOF”)’s Response and thus this matter is ripe

for review. See Loc. R. 105.2.a. The Court has reviewed the motions and all supporting

documents and finds no hearing is necessary. See MD. LOC. R. 105.6 (D. Md. 2010). For the

reasons articulated below, the Court DENIES Maoz’s Motion.



I.     FACTUAL & PROCEDURAL BACKGROUND

       LOF brought this action against Maoz on August 25, 2010, and the Court’s Scheduling

Order set the discovery deadline for November 21, 2011. Doc. Nos. 1, 12. On July 19, 2011, the

Court denied a motion by Maoz to extend discovery, noting that both Parties were expected to

comply with the original deadlines. Doc. No. 15.



                                               1
 
       On November 28, 2011, the Court referred this action to Magistrate Judge Schulze after

receiving LOF’s Motion for Sanctions pursuant to Rule 37(d) for failure to appear for deposition.

Doc. No. 30. On December 13, 2011, Judge Schulze ruled that discovery had concluded, and on

the same day, Maoz sent a letter to Judge Schulze seeking reconsideration of that ruling. See

Doc. No. 35. The letter stated that Maoz would be severely prejudiced if it was prohibited from

taking a key deposition and that LOF had engaged in dilatory tactics and been uncooperative

during discovery. Doc. No. 35. Judge Schulze ruled that Maoz failed to show good cause to

amend the Scheduling Order. The Judge noted that the deposition sought by Maoz had initially

been set prior to the discovery deadline, but Maoz had sought an extension in response to LOF’s

refusal to shorten the thirty-day notice period for producing documents. See Doc. Nos. 32; 36, 37

Ex. 1 at 10. Additionally, Judge Schulze reasoned that Maoz had at no point prior to her ruling

sought her consent to extend the discovery deadline. Doc. No. 36.

       On December 28, 2011, Maoz filed a Motion for Reconsideration to set aside Judge

Schulze’s ruling. Doc. No. 37. Therein, Maoz argues that it had good cause to seek an extension

because it relied on a phone call from LOF stating that there would be further discussions about

extending discovery, as well as an LOF e-mail stating: “I will prepare and email to you for

review a mutual extension to Judge Williams’ Scheduling Order so that both sides have

sufficient time to hold depositions … . ” See Doc. No. 37 Ex. 1 at 7.



II.    ANALYSIS

        Under Federal Rule of Civil Procedure 72(a), a party may submit objections to a

Magistrate Judge’s ruling on a non-dispositive pretrial motion and seek that the Order be set

aside in whole or in part if it is contrary to the law or clearly erroneous. Fed. R. Civ. P. 72(a); see



                                                   2
 
28 U.S.C. § 636(b)(1)(A). A ruling is clearly erroneous when, although there is evidence to

support it, the reviewing Court is “left with the definite and firm conviction that a mistake has

been committed.” Tafas v. Dudas, 530 F. Supp. 2d. 786, 792 (E.D. Va. 2008). The alteration of a

Magistrate Judge’s non-dispositive pretrial Order is very difficult to justify; yet, the abuse of

discretion standard that applies to discovery-related matters need not curtail the District Court’s

power to make necessary changes in a Magistrate Judge’s ruling. See id.

       A party must show good cause and obtain the Judge's consent if it seeks to modify the

Court’s Scheduling Order. Fed. R. Civ. P. 16(b)(4). Good cause exists where a party has

diligently made efforts to meet court-imposed deadlines. Tawwaab v. Va. Linen Serv., Inc., 729

F. Supp. 2d. 757, 768 (D. Md. 2010).

       There is nothing in Maoz’s Motion or supporting papers establishing that Judge Schulze’s

ruling is contrary to the law or clearly erroneous. Maoz never sought Judge Schulze’s consent to

extend discovery in the first instance and thus failed to meet the good cause requirement of Rule

16(b)(4). Additionally, Maoz fails to provide sufficient evidence to convince the Court that a

mistake has been committed or that Judge Schulze abused her discretion. Maoz’s reliance on

LOF’s representations, on its own, is not enough evidence to satisfy the high standard that must

be met to set aside Judge Schulze’s Order.



III.   CONCLUSION

       For the foregoing reasons, Maoz’s Motion for Reconsideration is DENIED. A separate

Order will follow.

February 7, 2012                                                         /s/
       Date                                                   Alexander Williams, Jr.
                                                              United States District Judge



                                                  3